Exhibit 10.7

Execution Version

EMPLOYEE SECONDMENT AGREEMENT

This Employee Secondment Agreement (this “Agreement”), effective as of
December 22, 2014 (the “Effective Date”), is entered into by and among Rice
Energy Inc. (“Rice Energy”), and Rice Midstream Partners LP (the “MLP”). Each of
the foregoing is referred to herein as a “Party” and collectively as the
“Parties.”

RECITALS:

WHEREAS, the MLP will own, as of the Effective Date, the Facilities (defined
below) consisting of gathering pipelines and compressor stations;

WHEREAS, as of the Effective Date, the MLP, Rice Energy and the other parties
thereto will enter into an Omnibus Agreement (the “Omnibus Agreement”), which
agreement will provide, among other things, for the provision of (i) certain
general and administrative services to the MLP and its general partner and
(ii) certain rights of first offer for the MLP with respect to midstream assets
retained by Rice Energy and its subsidiaries other than the MLP;

WHEREAS, the Parties desire to enter into an agreement whereby, in addition to
(and separate from) the general and administrative services provided under the
Omnibus Agreement, Rice Energy provides to the MLP the employee services
necessary to operate, construct, manage and maintain the MLP’s assets as of the
Effective Date, including (i) gathering pipelines, compressor stations, related
equipment and assets, (ii) any accessions or improvements thereto, or (iii) any
assets acquired or constructed in accordance with the provisions of the Omnibus
Agreement (the “Facilities”), to provide support in the running of its business
and to otherwise fulfill its intended business purpose (such services, the “MLP
Employee Services”), and thus seconds to the MLP all personnel employed by Rice
Energy that provide the MLP Operational Services under the terms of this
Agreement; and

WHEREAS, the Parties desire that the services provided pursuant to this
Agreement be provided to the MLP from and after the Effective Date.

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows, effective as of the Effective Date:

Section 1. Secondment of Seconded Employees.

(a) Rice Energy shall provide, or cause to be provided, to the MLP the Seconded
Employees (as defined below) to operate, construct, manage and maintain the
Facilities in an efficient and prudent manner. Subject to Rice Energy’s right to
be reimbursed for such expenses in accordance with this Agreement, Rice Energy
shall pay all expenses incurred by it in connection with the retention of the
Seconded Employees, including, but not limited to, compensation, salaries, wages
and overhead and administrative expenses, charged to or incurred by Rice Energy,
and, if applicable, social security taxes, workers compensation insurance,
retirement and insurance benefits and other such expenses. Any Seconded
Employees retained by Rice Energy may be union or non-union employees, and Rice
Energy shall have the sole right

 

-1-



--------------------------------------------------------------------------------

to negotiate the terms and provisions of any labor or other agreements with the
unions to which such employees belong. Rice Energy shall provide, or cause to be
provided, all workers who will perform the MLP Employee Services.

(b) During the term of this Agreement, Rice Energy shall second all employees of
Rice Energy that provide the MLP Employee Services to the MLP. Each such
employee who Rice Energy seconds to the MLP shall, during the time that such
employee is seconded to the MLP under this Agreement (the “Period of
Secondment”), be referred to individually herein as a “Seconded Employee” and,
collectively, as the “Seconded Employees.”

(c) The Seconded Employees will remain at all times employees of Rice Energy,
but, in addition, during the Period of Secondment they will also be joint
employees of the MLP. For the avoidance of doubt, the Parties acknowledge that
the Seconded Employees may, during the Period of Secondment, be called upon to
perform services for both the MLP and Rice Energy. Rice Energy retains the right
to terminate the secondment of any Seconded Employee for any reason at any time
or to hire or discharge the Seconded Employees with respect to their employment
with Rice Energy. The MLP will have the right to terminate the secondment to it
of any Seconded Employee for any reason at any time, upon prior written notice
to Rice Energy, but at no time will the MLP have the right to terminate any
Seconded Employee’s employment by Rice Energy. Upon the termination of the
secondment of any Seconded Employee, such Seconded Employee will cease
performing services for the MLP.

(d) In the course and scope of performing any Seconded Employee’s job functions
for the MLP, the Seconded Employee will report to the MLP’s management, and will
be under the direct management and supervision of the MLP with respect to such
Seconded Employee’s day-to-day activities, provided however that Rice Energy
shall have final authority to direct, supervise, and control the Seconded
Employees.

(e) Those Seconded Employees who serve as supervisors or managers and who are
called upon to oversee the work of other Seconded Employees providing MLP
Employee Services at the Facilities or to otherwise provide management support
on behalf of the MLP are designated by the MLP as supervisors to act on the
behalf of the MLP in supervising the Seconded Employees pursuant to Section 1(d)
above. Any such Seconded Employee will be acting on the behalf of the MLP when
supervising the work of the Seconded Employees or when they are otherwise
providing management or executive support on behalf of the MLP.

(f) Rice Energy shall obtain workers’ compensation coverage as defined and
required by law on behalf of both Rice Energy and the MLP, and the MLP shall be
considered an employer for the purposes of its status as a dual, joint- or
co-employer under the relevant workers’ compensation regime. Rice Energy shall
at all times during the term of this Agreement cause the MLP to be an additional
named insured on such workers’ compensation or similar insurance policies.

(g) The MLP shall not be a participating employer in any benefit plan of Rice
Energy. Rice Energy shall remain solely responsible for all obligations and
liabilities arising with respect to any benefit plans relating to any Seconded
Employees and the MLP shall not assume any benefit plan or have any obligations
or liabilities arising thereunder, in each case except for costs properly
chargeable to the MLP.

 

-2-



--------------------------------------------------------------------------------

Section 2. The MLP Employee Services.

(a) The MLP may terminate any of the MLP Employee Services on thirty (30) days’
prior written notice to Rice Energy. In the event the MLP terminates the MLP
Employee Services, the MLP shall pay Rice Energy the Services Reimbursement (as
defined below) for the last month (or portion thereof) in which it received such
terminated services. Upon payment thereof, the MLP shall have no further
services payment obligations to Rice Energy pursuant to this Agreement with
respect to such terminated services.

Section 3. Expense Reimbursement.

(a) The MLP shall reimburse Rice Energy (in a form mutually agreed upon by the
MLP and Rice Energy) for all reimbursable expenses under Section 3(b) incurred
by Rice Energy in connection with the performance of the MLP Employee Services
with respect to the Seconded Employees (including, where applicable, former
Seconded Employees) during the preceding period (the “Services Reimbursement”).
The Services Reimbursement shall be made on a monthly basis or at such other
intervals as the Parties may agree from time to time. For the avoidance of
doubt, the Services Reimbursement does not include any amounts payable by the
MLP or its general partner to Rice Energy with respect to reimbursement for
general or administrative services provided by Rice Energy in accordance with
the Omnibus Agreement.

(b) The Services Reimbursement for each period during the Period of Secondment
shall include all costs and expenses (including administrative costs) incurred
for such period by Rice Energy for the Seconded Employees (including, where
applicable, former Seconded Employees), including but not limited to the
following costs and expenses set forth below:

(i) salary, wages and cash bonuses (including payroll and withholding taxes
associated therewith);

(ii) 401(k) plan costs and expenses for employer contributions made by Rice
Energy, and any deferred compensation plan costs and expenses for employer
contributions made by Rice Energy;

(iii) retirement and cash balance plan contributions and administrative
expenses;

(iv) equity awards or cash or equity-based incentive awards granted by Rice
Energy or any of its affiliates;

(v) cash or premiums actually paid, or expenses actually incurred, with respect
to vacation, sick leave, short term disability benefits, personal leave and
maternity;

(vi) cash or premiums actually paid, or expenses incurred, with respect to
medical, dental and prescription drug coverage;

 

-3-



--------------------------------------------------------------------------------

(vii) flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

(viii) cash or premiums actually paid, or expenses incurred, with respect to
disability insurance;

(ix) fifty (50) percent of the cost of workers’ compensation and employer’s
liability insurance premiums;

(x) cash or premiums actually paid, or expenses incurred, with respect to life
insurance and accidental death and dismemberment insurance; and

(xi) contributions and administrative expenses related to retiree welfare
benefits.

Notwithstanding the above, any Seconded Employee Expenses paid or reimbursed by
the MLP with respect to a plan that is self-insured by Rice Energy will reflect
actual costs incurred rather than premiums paid.

(c) The costs and expenses described in Section 3(b) are referred to as
“Seconded Employee Expenses.” Where it is not reasonably practicable to
determine the amount of such a cost or expense, the MLP and Rice Energy shall
mutually agree on the method of determining or estimating such cost or expense.

Section 4. Payment. The MLP and Rice Energy acknowledge and agree that Rice
Energy shall be responsible for paying the Seconded Employee Expenses (or
providing the employee benefits with respect thereto, as applicable) to the
Seconded Employees, but that the MLP shall be responsible for reimbursing Rice
Energy for the Seconded Employee Expenses to the extent provided under
Section 3(b) of this Agreement, except that, to the extent required by law, the
MLP and Rice Energy agree to establish a consolidated account with the
appropriate governmental authority or otherwise make appropriate arrangements
for direct payment of workers’ compensation premiums in those jurisdictions
where it is necessary.

Section 5. Term. This Agreement shall remain in force and effect from the
Effective Date until terminated by either Party on thirty (30) days’ prior
written notice to the other Party.

Section 6. General Provisions.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, except that the Parties recognize that to the
extent that any term of this Agreement must be interpreted in light of the law
of the state in which a Seconded Employee is employed, those terms shall be
interpreted accordingly.

 

-4-



--------------------------------------------------------------------------------

(b) Any notice, demand or communication required or permitted under this
Agreement shall be in writing and delivered personally, by reputable courier or
by telecopier, and shall be deemed to have been duly given as of the date and
time reflected on the delivery receipt, if delivered personally or sent by
reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:

Rice Energy Inc.

400 Woodcliff Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel

Facsimile: 724.746.6725

Rice Midstream Partners LP

c/o Rice Midstream Management LLC

400 Woodcliff Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel

Facsimile: 724.746.6725

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 6(b).

(c) This Agreement may be amended or modified from time to time only by the
written agreement of Rice Energy and the MLP.

(d) This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

(e) If any provision of this Agreement or the application thereof to any person
or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

(f) To the extent any Party is prevented by Force Majeure from performing its
obligations, in whole or in part, under this Agreement, and if such Party
(“Affected Party”) gives notice and details of the Force Majeure to the other
Parties as soon as reasonably practicable, then the Affected Party shall be
excused from the performance with respect to any such obligations (other than
the obligation to make payments). “Force Majeure” means any act of God, fire,
flood, storm, explosion, terrorist act, rebellion or insurrection, loss of
electrical power, computer system failures, finding of illegality, strikes and
labor disputes or any similar event or circumstance that prevents a Party from
performing its obligations under this Agreement, but only if the event or
circumstance: (i) is not within the reasonable control of the Affected Party;
(ii) is not the result of the fault or negligence of the Affected Party; and
(iii) could not, by the exercise of due diligence, have been overcome or
avoided.

(g) This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.

(h) This Agreement does not form a partnership or joint venture between the
Parties. This Agreement does not make either Party an agent or a legal
representative of the other Party. The Parties shall not assume or create any
obligation, liability, or responsibility, expressed or implied, on behalf of or
in the name of the other Party.

 

-5-



--------------------------------------------------------------------------------

(i) No Party shall have the right to assign its rights or obligations under this
Agreement without the prior written consent of the other Parties. The provisions
of this Agreement are enforceable solely by the Parties, and no other person
(including any Seconded Employee) shall have the right, separate and apart from
the Parties, to enforce any provision of this Agreement or to compel any Party
to comply with the terms of this Agreement.

[Signature page follows]

 

-6-



--------------------------------------------------------------------------------

AS WITNESS HEREOF, the Parties have caused this Employee Secondment Agreement to
be executed by their duly authorized representatives on the date herein above
mentioned.

 

RICE ENERGY INC. By:  

/s/ Daniel J. Rice IV

Name:   Daniel J. Rice IV Title:   Chief Executive Officer RICE MIDSTREAM
PARTNERS LP

By:   Rice Midstream Management LLC, its general partner

By:  

/s/ Daniel J. Rice IV

Name:   Daniel J. Rice IV Title:   Chief Executive Officer

 

Signature Page to Employee Secondment Agreement